Title: John Adams to William Stephens Smith, 19 June 1791
From: Adams, John
To: Smith, William Stephens


Dear Sir
Braintree June 19. 1791.
Give me leave to congratulate you and my daughter, as well as your venerable Mother, and her and your amiable families on your arrival in America. The situation of that respectable office to which you have been promoted, and the unhappy sickness of the good Lady your Mother, made us all uncommonly anxious for your arrival, I hope you found your own family in health and your mother recovering. My dear Mrs Adams, and some others of the family, brought home the Ague, and have suffered severely, but are better. I have a great desire to see you, and converse of our friends in England, and on the state of affairs there and in France; but I presume your office and public concerns will engross all your attention for some months. I depend much on the pleasure of seeing you in October, in my way to Philadelphia.
The death of our worthy Friend Dr Price has affected me very nearly; I hope the rough usage of Mr Burke did not injure his health. How is Mr Brand Hollis, and all our acquaintances? You see our American politicks go on the old way. All the winds & waves directed to the port of Elections as usual; ’tho’ the reputation, credit and prosperity of the country are certainly risen and rising. Never since I was born, was America so happy as at this time, and if the French delirium should not again turn our brains, we shall continue so. The people I think have suffered and smarted under the intoxication to such a degree, that they will not suddenly run into the same error; if they do, they will resemble my Coachman, and must take an Oath I think as he does, not to taste of the Cup for some time. We hope to see our Daughter, with Mr McCormick and Charles in July, and if your affairs will permit, we shall be extreemly happy to see you, with them. My love to my daughter and my dear boys, and regards to all your family.
I am my dear Sir / Yours affectionately